DICE, Commissioner.
The conviction is for aggravated assault with a motor vehicle; the punishment, a fine of $300.
The record reflects that notice of appeal was given by appellant on February 24, 1964.
Two separate orders were thereafter entered by the court, the last order purporting to extend the time for filing the statement of facts to July 25, 1964.
Such orders were not timely made and were insufficient to extend the time for filing, under the decision in Hoskins v. State, Tex.Cr.App., 373 S.W.2d 248.
The statement of facts, agreed to by counsel but not approved by the trial judge, was filed on August 3, 1964.
The statement of facts, not being approved by the trial judge, cannot be considered, because it was not filed within ninety days after notice of appeal was given, as required by Art. 759a, Vernon’s Ann.C.C.P. Jackson v. State, Tex.Cr.App., 344 S.W.2d 876.
It is also observed that had the court’s orders been effectual to extend the time for filing the statement of facts, it was not filed within the time prescribed therein.
The record presents no formal bills of exception and the proceedings appear regular.
The judgment is affirmed.
Opinion approved by the court.